DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Figure 2) encompasses claims 1, 3-11, and 13-22, in the reply filed on 11/12/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/12/2020, 4/21/2021, 5/07/2021, 6/02/2021, 10/11/2021, and 1/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
INTELLIGENT ASSISTANT CONTROL METHOD AN TERMINAL DEVICE TO RECOMMEND A PHOTOGRAPHING MODE TO A USER.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
non-volatile computer readable storage medium;” the specification fails to provide proper antecedent basis for the claimed subject matter “A non-volatile computer readable storage medium.”

Claim Objections
Claims 1, 3, 5-11, 13-14, 16-21 objected to because of the following informalities: 
Claim 1 (line 9), “between scene information” should be changed to --between a scene information--.
Claim 1 (line 10), “two photographing modes and” should be changed to --two photographing modes; and--.
Claim 3 (line 2), “at least two types of scene information” should be changed to --the at least two types of scene information--.
Claim 3 (line 3), “determining a first photographing mode according to a priority policy” should be changed to --the determining the first photographing mode according to the priority policy--.
Claim 3 (line 4), “a first mapping relationship” should be changed to --the first mapping relationship--.
Claim 3 (line 4), “between scene information and a photographing mode” should be changed to --between the scene information and the photographing mode--.
Claim 3 (line 10), “preview interface” should be changed to --the preview interface--.
Claim 3 (line 11), “the last frame of preview interface” should be changed to --a last frame of the preview interface--.
Claim 5 (line 3), “first prompt” should be changed to --the first prompt--.
Claim 6 (line 5), “the second parameter set” should be changed to --the modified second parameter set--.

Claim 11 (line 5), “an instruction” should be changed to --the instruction--.
Claim 11 (line 12), “between scene information” should be changed to --between a scene information--.
Claim 13 (line 11), “two photographing modes and” should be changed to --two photographing modes; and--.
Claim 14 (line 1), claim 16 (line 1), claim 17 (line 1), “the terminal device” should be changed to   --The terminal device--.
Claim 14 (line 3), “determine a photographing mode according to a priority policy” should be changed to -- determine the first photographing mode according to the priority policy--.
Claim 14 (line 3), “a first mapping relationship” should be changed to --the first mapping relationship--.
Claim 14 (line 4), “between scene information and a photographing mode” should be changed to --between the scene information and the photographing mode--.
Claim 18 (line 1), claim 19 (line 1), claim 20 (line 1), “The method according to claim 17” should be changed to --The terminal device according to claim 17--.
Claim 21 (line 1), claim 22 (line 1), “the non-volatile computer readable medium” should be changed to --The non-volatile computer readable medium--.
Claim 21 (lines 3-4), “determining a first photographing mode according to a priority policy” should be changed to --the determining the first photographing mode according to the priority policy--.
Claim 21 (line 4), “a first mapping relationship” should be changed to --the first mapping relationship--.

Claim 21 (line 12), “the last frame of preview interface” should be changed to --a last frame of the preview interface--.

Claims 3, 5-10 are objected as being dependent from claim 1.
Claims 14, 16-20 are objected as being dependent from claim 11.
Claim 21 is objected as being dependent from claim 13.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-9, 14, 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 (line 10) recites limitation “a photographing mode;” it is not known that limitation “a photographing mode” recited in claim 3 (line 10) is the same or different from limitation “a photographing mode” recited in claim 1 (line 9).


Claim 5 (line 7) recites limitation “a photographing mode;” it is not known that limitation “a photographing mode” recited in claim 5 (line 7) is the same or different from limitation “a photographing mode” recited in claim 1 (line 9).

Claim 6 (line 5) recites limitation “a parameter;” it is not known that limitation “a parameter” recited in claim 6 (line 5) is the same or different from limitation “a parameter” recited in claim 5 (line 7).
Claim 14 (line 8) recites limitation “a photographing mode;” it is not known that limitation “a photographing mode” recited in claim 14 (line 8) is the same or different from limitation “a photographing mode” recited in claim 11 (line 12).

Claim 14 (lines 9-10) recites limitation “a photographing mode;” it is not known that limitation “a photographing mode” recited in claim 14 (lines 9-10) is the same or different from limitation “a photographing mode” recited in claim 14 (line 8) or limitation “a photographing mode” recited in claim 11 (line 12).

Claim 16 (lines 6-7) recites limitation “a photographing mode;” it is not known that limitation “a photographing mode” recited in claim 16 (lines 6-7) is the same or different from limitation “a photographing mode” recited in claim 11 (line 12).
17 (line 3) recites the limitation "the" in “the first parameter.”  There is insufficient antecedent basis for this limitation in the claim.

Claim 21 (line 10) recites limitation “a photographing mode;” it is not known that limitation “a photographing mode” recited in claim 21 (line 10) is the same or different from limitation “a photographing mode” recited in claim 13 (line 10).

Claim 21 (lines 11-12) recites limitation “a photographing mode;” it is not known that limitation “a photographing mode” recited in claim 21 (lines 11-12) is the same or different from limitation “a photographing mode” recited in claim 21 (line 10) or limitation “a photographing mode” recited in claim 13 (line 10).

Claims 6-9 are rejected as being dependent from claim 5.
Claims 18-20 are rejected as being dependent from claim 17.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13, 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because of the following reasons.
Claim 13 recites, "A non-volatile computer readable storage medium wherein the computer-readable storage medium comprises a computer program, and when the computer program is run on a 
The USPTO is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination. The broadest reasonable interpretation of a claim drawn to a computer readable storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers signals per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
Therefore, given the silence of the disclosure and the broadest reasonable interpretation, the computer-readable storage medium of the claim may include transitory propagating signals. As a result, the claim pertains to non-statutory subject matter.
However, the Examiner respectfully submits a claim drawn to such a computer readable storage medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "a non-transitory computer-readable storage medium" to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. For additional information, please see the Patents' Official Gazette notice published February 23, 2010 (13510G212).
Claims 21-22 are rejected as being dependent from claim 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN 104660908) in view of Zhuqing (CN 102457673).
Regarding claim 11, Zhao discloses a terminal device, wherein the terminal device comprises a processor (microcomputer 107, figures 1-3, pages 5-6), a lens (photographic lens 101, figure 1, page 4), a display screen (liquid crystal display (LCD) 116, figure 1, pages 5-6), and a memory (flash memory 114, figure 1, page 6), wherein the processor is configured to start the lens;
the display screen is configured to display according to the processor’s instruction (figures 1, 3, pages 5-6); and 
the processor invokes an instruction in the memory, and is configured to:
start the lens (page 4);
identify at least two types of scene information comprised in the to-be-photographed object (identify current photographing scene, Step S11, figure 3, page 11; different photographing scenes uses different screen-modes, pages 7-8);
match the screening mode corresponding with current photographed scene, Step S12, figure 3, pages 8, 11-12); and
instruct to display first prompt information of the first photographing mode in the preview interface (the screening-mode matched is pushed, i.e. prompt, to user, Step S13, figure 3, pages 8, 11-12 ).
Zhao fails to disclose to display a preview interface on the display screen, wherein the preview interface comprises a to-be-photographed object; and to display first prompt information of the first photographing mode in the preview interface if determining the to-be-photographed object in the preview interface has been stably displayed for preset duration, wherein the first prompt information is used to recommend the first photographing mode to a user.
However, Zhuqing discloses an image acquisition method and system, which includes display unit 120 can display a preview image captured by  the image acquisition system, and judge according to the preview image whether an image capture state is stable in step S220, figure 2, and when the image capture state is stabilizing, causes the electronic device carries out the operation of taking pictures, thereby obtain an image, figures 1-2, pages 4-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Zhao by the teaching of Zhuquing in order to provide a kind of image capture mechanism and can guarantee to shoot correct and stable image (page 2, lines 15-18).

Regarding claim 11, claim 11 is a method claim corresponds to apparatus claim 11; therefore, claim 1 is rejected for the same reasons given in claim 1.
.

Allowable Subject Matter
Claims 4, 10, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 3, 5-9, 14, 16-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nagao et a. (US 8,126,321) discloses imaging equipment, photographic setting determination method, and photographic setting determination program.
Gwak et al. (US 2015/0189167) discloses method displaying a photographing mode by using lens characteristics, computer-readable storage medium of recording the method and an electronic apparatus.
Suo (US 2018/0198988) discloses imaging device and system including imaging device and server.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        2/12/2022